Citation Nr: 1614497	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative spondylosis lumbosacral spine.

2.  Entitlement to service connection for left shoulder condition.

3.  Entitlement to a total disability based on individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to January 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


REMAND

Back Disability

The Veteran received a VA spine examination in February 2010 in connection with the claim.  The VA examiner noted a history of decreased motion, stiffness, weakness, spasms, and pain.  The Veteran described the pain as moderate pain that would occur daily and last for hours.  The examiner also described flare-ups that would occur weekly and last for hours.  The Veteran described the severity of the flare-ups as moderate.  However, the VA examiner noted no functional impairments during flare-ups.  Additionally, the examiner noted that there were no incapacitating episodes of spine disease, but did note that the Veteran wore a brace and was able to walk one-fourth of a mile.  The examination report further details that the Veteran had a normal gait, no abnormal spinal curvature, and no ankylosis of the spine.  Furthermore, the examiner noted that the muscle spasms were not severe enough to be responsible for abnormal gait or spinal contour.

The Veteran also received a general medical VA examination in August 2011 in connection with other claims, including a TDIU claim.  The examination provided some information on the severity of the Veteran's service-connected back disability.  This examination report noted that the Veteran could not get out of bed independently during flare-ups of his back.  This examination reflected additional limitation of motion after repetitive use.  The examination report also details that the Veteran's back condition prevents him from exercising, engaging in sports, travel and driving.  Similarly, the Veteran needs assistance in bathing and dressing.  Furthermore, the examiner noted mild scoliosis.

The Board notes that the VA examination report that specifically addresses the Veteran's back disability occurred over six years ago.  Additionally, where there was no abnormal spine curvature noted in the February 2010 VA examination, there was scoliosis found in the August 2011 examination.  Similarly, where there was no additional limitation of motion after repetitive use in the February 2010 VA examination, there was limitation of motion after repetitive use in the later examination.  Finally, there is an indication of additional functional impairment by the time of the later examination report.  In sum, the Board finds that the age of the Veteran's VA examinations, coupled with the indications of worsening of the Veteran's condition suggested by the August 2011 general examination, indicate that the Veteran should be afforded a new VA examination to specifically assess the current extent and severity of his back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Left Shoulder Disability

The RO denied entitlement to service connection for a left shoulder disability in a November 2010 rating decision.  In January 2011, the Veteran submitted a notice of disagreement (NOD) with that denial.  The Board notes that, although the RO adjudicated the claim again in October 2012, because there has not yet been a statement of the case (SOC) issued, this is the next required step.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

TDIU

During the course of the appeal for the back, the Veteran submitted an application for TDIU.  He indicated that, at least in part, his back disability prevented him from securing or following substantially gainful employment.  Although the RO adjudicated a TDIU claim separately in a September 2011 rating decision, the TDIU issue is part and parcel of the back rating issue.  Thus, the Board has included the issue on the title page and is remanding it as intertwined with the back rating issue.

Records

In light of the Board's remand, updated pertinent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA treatment records dated since September 2011.

2.  Issue an SOC for the issue of entitlement to service connection for left shoulder disability.  These issues are to be certified to the Board only if a timely substantive appeal is received.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected back disability.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's back disability should be reported in detail, including both orthopedic and neurologic manifestations.  The examiner should also detail all current functional impairment from the Veteran's back disability, to include any impact on occupational functioning.

In addition, the examiner should specifically state whether the Veteran's back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.

Finally, the examiner should comment on the effect of the Veteran's service-connected back disability, including in combination with his other service-connected disabilities (bilateral pes planus and epididymitis) on his ability to secure and follow substantially gainful employment.

The examination report should include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal, including entitlement to TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

